Citation Nr: 1431722	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  13-26 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bladder cancer, to include as secondary to radiation exposure, herbicide exposure, and/or insecticide exposure.  


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1961 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran filed a notice of disagreement in January 2013 and was provided with a statement of the case in September 2013.  The Veteran perfected his appeal with a September 2013 VA Form 9.  

The Board notes that on his September 2013 VA Form 9 the Veteran requested a Board videoconference hearing.  However, in October 2013 the Veteran, through his attorney cancelled his hearing request.  As such, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.704(e) (2013).

The Board notes that this appeal was processed using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record is at least in equipoise on whether the Veteran's current diagnosed bladder cancer is related to his period of service, to include insecticide exposure. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for bladder cancer are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant service connection for bladder cancer, no discussion of the VA's duties to notify and assist is necessary.

Analysis

The Veteran contends that his bladder cancer is related to his military service, to include as secondary to radiation, herbicide, and/or insecticide exposure.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board notes that the Veteran is currently diagnosed with bladder cancer as evidenced by a May 2009 private treatment record.  

In regards to an in-service injury or disease, the RO was unable to verify that the Veteran was exposed to radiation or herbicides during his active military career.  See April 2012 and May 2013 responses from National Personnel Records Center (NPRC).  However, based on the Veteran's personnel records and lay statements, the RO conceded exposure to insecticides in an August 2013 memo and the Board concedes exposure as well.  The Board notes that the Veteran served in Puerto Rico and submitted several competent and credible lay statements attesting to the daily spraying of DDT (dichlorodiphenyltrichloroethane).  

Turning to the question of whether there is a nexus, or link, between the Veteran's bladder cancer and his in-service exposure to insecticides, the Veteran has submitted several expert opinions and internet articles regarding the etiology of his bladder cancer.  The Board notes that several of these opinions relate the Veteran's bladder cancer to radiation exposure, herbicide exposure, and/or insecticide exposure.  Additionally, several of the medical opinions address the correlation between cancer and DDT but do not address the Veteran's specific circumstances.  As such, the Board will only address the opinions that specifically discuss insecticide and this Veteran's specific medical history.  

The Veteran was afforded a VA examination in August 2013.  After review of the claims file and physical examination of the Veteran the examiner concluded that it was less likely as not that that the Veteran's bladder cancer was related to his military service.  The examiner explained that according to a report on DDT from the CDC Agency for Toxic Substances and Disease "there is no conclusive evidence linking DDT and related compounds to cancer in humans".  The examiner further explained that according to a report about the etiology of bladder cancer on UpToDate Online, DDT is not listed as a cause of bladder cancer.  The examiner concluded that the medical literature did not support a nexus between DDT exposure and bladder cancer.  

In June 2014 the Veteran submitted a private opinion from Dr. M.K.  Dr. M.K. stated that his opinion was based on review of the claims file and on peer-reviewed, published medical literature.  Dr. M.K. noted the Veteran's history of exposure to DDT, diagnosis of bladder cancer, and history of smoking 3 packs per day for 30 years.  

Dr. M.K. noted that the August 2013 VA examination failed to note that the Environmental Protection Agency determined that DDT was a probable human carcinogen and the Department of Health and Human Services determined that DDT may reasonably be anticipated to be a human carcinogen.  Dr. M.K. also noted that the August 2013 VA examination quoted UpToDate and noted that a careful review of the article shows that DDT is not mentioned in the article.  Dr. M.K. also noted that as of 2014 the medical literature has revealed a substantial connection between DDT and cancer.  Additionally, after a detailed explanation, Dr. M.K. explained that DDT has a molecular profile consistent with other well established bladder cancer risks factors.  He also conceded that there were no epidemiologic studies that showed increased rates of bladder cancer in those that were exposed to DDT and that not all studies have linked DDT to cancer.  However, Dr. M.K. concluded that the weight of the evidence suggested that DDT is almost certainly carcinogenic and more likely than not predisposes bladder cancer.  

Dr. M.K. also noted that the Veteran's latency from exposure to cancer diagnosis of 44 years falls within the range published in literature concerning the median range of latency between 15 to 40 years, with a range up to 50.  Dr. M.K. also noted that the Veteran's smoking history represented a definite risk factor in his development of bladder cancer and concluded that it was likely that heavy smoking might be a predisposing factor in the development of bladder cancer.  He noted, however, that one could not discount the Veteran's 30 year history of smoking began in the 1970s and that he had early indications of bladder dysfunction, just thirteen years after his habit began, of hematuria in 1992, which suggest the possibility of earlier cell mutations from his DDT exposure.  Dr. M.K. finally concluded that it was more likely than not that the Veteran's exposure to DDT exacerbated his risk.  

The Board notes that both the VA examiner and the private physicians are both competent and credible in their opinions regarding the nature and etiology of the Veteran's bladder cancer.  Additionally, the Board finds that the negative opinion by the VA examiner and positive opinion from the private physician puts the evidence in relative equipoise as to whether the Veteran's bladder cancer is related to his military service, including his exposure to insecticides.  The Board notes that where the evidence supports the claim or is in relative equipoise, the appellant prevails.  Reasonable doubt is resolved in favor of the Veteran, and the Board finds that service connection for bladder cancer is warranted.  38 U.S.C.A. 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bladder cancer is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


